20-2464
     Chen v. Garland
                                                                                   BIA
                                                                           A097 977 631


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            SUSAN L. CARNEY,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   XIU ZHU CHEN,
15            Petitioner,
16
17                     v.                                        20-2464
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Gary J. Yerman, New York, NY.
25
26   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
27                                     Attorney General; Bernard A.
28                                     Joseph, Senior Litigation Counsel;
29                                     Erik R. Quick, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     United States Department of
32                                     Justice, Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Xiu Zhu Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of a July 17, 2020,

 7   decision of the BIA denying her third motion to reopen.            In

 8   re Xiu Zhu Chen, No. A 097 977 631 (B.I.A. July 17, 2020).         We

 9   assume the parties’ familiarity with the underlying facts and

10   procedural history.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion and we review a finding regarding country

13   conditions for substantial evidence.        See Jian Hui Shao v.

14   Mukasey, 546 F.3d 168–69 (2d Cir. 2008).           We find no abuse

15   of discretion here.

16       It is undisputed that Chen’s 2020 motion to reopen was

17   time and number barred because it was her third motion to

18   reopen, and she filed it 14 years after her removal order.

19   See 8 U.S.C. § 1229a(c)(7)(A) (permitting only one motion to

20   reopen), (C)(i) (providing 90-day deadline for motions to

21   reopen);     8 C.F.R.   § 1003.2(c)(2)   (same).      There   is   an
                                      2
1    exception to these time and number limitations where the

2    movant seeks to reopen to apply for asylum “based on changed

3    country conditions arising in the country of nationality or

4    the    country    to    which      removal      has   been   ordered,      if   such

5    evidence is material and was not available and would not have

6    been      discovered          or       presented        at      the        previous

7    proceeding.”       8 U.S.C.        §   1229a(c)(7)(C)(ii);          see     also   8

 8   C.F.R. § 1003.2(c)(3)(ii).

 9          Chen asserted that she became a Christian in the United

10   States    and    that       Chinese    authorities       were   committing         an

11   increasing number of human rights abuses against Christians.

12   However, her practice of Christianity is not itself a changed

13   condition.       See Wei Guang Wang v. BIA, 437 F.3d 270, 273–74

14   (2d Cir. 2006) (explaining difference between a change in

15   personal    circumstances           and    changed     conditions      needed      to

16   excuse    limits       on    motions       to   reopen).      And     substantial

17   evidence supports the BIA’s conclusion that Chen’s country

18   conditions evidence did not reflect a material change in

19   conditions in China.            See Jian Hui Shao, 546 F.3d at 169.

20          “In determining whether evidence accompanying a motion

21   to     reopen    demonstrates          a    material       change     in    country
                                                3
 1   conditions that would justify reopening, [the BIA] compare[s]

 2   the evidence of country conditions submitted with the motion

 3   to those that existed at the time of the merits hearing

 4   below.”     In re S–Y–G–, 24 I. & N. Dec. 247, 253 (B.I.A. 2007);

 5   see also Jian Hui Shao, 546 F.3d at 168 (explaining that

 6   noncitizen bears a “heavy burden” of proof on a motion to

 7   reopen).     The BIA compared the country conditions evidence

 8   from the 2003 and 2004 to the evidence of conditions in 2018

 9   and 2019 and reasonably concluded that the evidence did not

10   show a material change.              State Department reports about

11   conditions    in     2003   and   2004     established     that   government

12   respect for religious freedom was poor, that leaders and

13   regular    worshippers      in    unregistered,    house       churches    were

14   harassed,     detained,      and     physically        abused,     and     that

15   government     scrutiny     of     these    churches     was     intense    and

16   widespread.        U.S. Dept. of State 2003 Country Reports on

17   Human      Rights       Practices          in    China,        https://2009-

18   2017.state.gov/j/drl/rls/hrrpt/2003/27768.htm;                     Certified

19   Admin. Record at 743–46 (2004 State Dep’t Report).                  The 2018

20   to 2019 evidence reflects new regulations on the ability of

21   these     churches    to    practice,      the   arrests    of    practicing
                                           4
1    Christians and church leaders, and the demolition of churches

2    and religious sites.         See Certified Admin. Record at 60–61,

3    164–66, 205, 241, 270.             On this record, the BIA reasonably

4    concluded    that    there    had    not     been   a   material change      in

5    conditions    as     required       to   excuse     the   time    and   number

6    limitations     on        Chen’s     motion.            See   8    U.S.C.     §

7    1229a(c)(7)(C)(ii); Jian Hui Shao, 546 F.3d at 169 (upholding

8    agency’s finding of no changed country conditions where the

9    movant   “failed     to    demonstrate       a   material     change    in   the

10   substance of China’s population control policy”); see In re

11   S–Y–G–, 24 I. & N. Dec. at 257 (“Change that is incremental

12   or incidental does not meet the regulatory requirements for

13   late motions of this type.”).

14       Finally, Chen’s argument that the BIA ignored evidence

15   is unavailing.       “[W]e do not demand that the BIA expressly

16   parse or refute on the record each individual argument or

17   piece of evidence offered by the petitioner.”                 Jian Hui Shao,

18   546 F.3d at 169.       “Indeed, we presume that [the agency] has

19   taken into account all of the evidence before [it], unless

20   the record compellingly suggests otherwise.”                  Xiao Ji Chen v.

21   U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006).
                                              5
1    The BIA considered the evidence Chen submitted with her motion

2    to reopen, as well as the evidence she submitted to the

3    immigration court with her original asylum claim, and it took

4    administrative notice of a State Department report.               Nothing

5    “compellingly suggests” that the BIA failed to take into

 6   account all of the evidence.        Id.

 7         In sum, the BIA did not abuse its discretion in denying

 8   the   motion   to   reopen   as   time    and   number   barred   because

 9   substantial evidence supports its conclusion that Chen failed

10   to establish a material change in conditions for Christians

11   in    China.   See   8 U.S.C.     § 1229a(c)(7)(A),      (C)(i),    (ii).

12   Accordingly, we do not reach the BIA’s alternative conclusion

13   that Chen failed to demonstrate her prima facie eligibility

14   for asylum.    INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As

15   a general rule courts and agencies are not required to make

16   findings on issues the decision of which is unnecessary to

17   the results they reach.”).

18




                                         6
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  7